Citation Nr: 0720229	
Decision Date: 07/06/07    Archive Date: 07/18/07

DOCKET NO.  04-09 697	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to an initial compensable rating for the 
service-connected bilateral hearing loss.  

2.  Entitlement to service connection for bilateral tinnitus.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARINGS ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

L. B. Cryan, Counsel


INTRODUCTION

The veteran had active service from August 1952 to May 1954.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from July 2003 and October 2004 rating decisions by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Waco, Texas.  The July 2003 rating decision denied service 
connection for bilateral hearing loss and bilateral tinnitus.  
The veteran appealed both issues.  Before the case was 
certified to the Board, the RO issued the October 2004 rating 
decision which granted service connection for hearing loss 
and assigned an initial noncompensable rating.  The veteran 
appealed the initial noncompensable rating assigned for the 
service-connected hearing loss.  

The veteran testified at a personal hearing before a Decision 
Review Officer (DRO) at the RO in September 2004.  In May 
2007, the veteran testified at a video conference hearing at 
the RO, before the undersigned Veterans Law Judge sitting in 
Washington, DC.  Transcripts of the veteran's testimony from 
both hearings are associated with the claims file.


FINDINGS OF FACT

1.  On May 24, 2007, during his personal hearing via video 
conference before the undersigned Veterans Law Judge, and 
prior to the promulgation of a decision in the appeal, the 
veteran requested to withdraw from appellate status the issue 
of entitlement to an initial compensable rating for service-
connected bilateral hearing loss. 

2.  The veteran's bilateral tinnitus is, as likely as not, of 
service origin.  
CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a Substantive Appeal by 
the veteran, with regard to the issue of entitlement to an 
initial compensable rating for the service-connected 
bilateral hearing loss, have been met.  38 U.S.C.A. § 7105 
(West 2002 & Supp. 2006); 38 C.F.R. §§ 20.200, 20.201, 
20.202, 20.204 (2006).

2.  Bilateral tinnitus was incurred during active military 
service.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2006); 
38 C.F.R. § 3.303 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Withdrawn Claim

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by 
the appellant or by his or her authorized representative.  38 
C.F.R. § 20.204.  

At the May 2007 video conference hearing before the 
undersigned, the veteran expressly indicated his intent to 
withdraw his appeal of the issue of entitlement to an initial 
compensable rating for the service-connected bilateral 
hearing loss.  Hence, there remain no allegations of errors 
of fact or law for appellate consideration with regard to 
that issue.  Accordingly, the Board does not have 
jurisdiction to review the issue of entitlement to an initial 
compensable rating for the service-connected bilateral 
hearing loss, and it is therefore dismissed.






II. Notice and Assistance

Given the favorable nature of the Board's decision on the 
issue of service connection for bilateral tinnitus, there can 
be no prejudice to the appellant, regardless of whether VA 
has satisfied its duties of notification and assistance.

III.  Service Connection - Tinnitus

The veteran seeks service connection for bilateral tinnitus.  

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty or for aggravation of preexisting injury 
suffered or disease contracted in the line of duty.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Where there is a chronic disease shown as such in service or 
within the presumptive period under § 3.307 so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however, remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b).

This rule does not mean that any manifestations in service 
will permit service connection.  To show chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic".  When the disease entity is 
established, there is no requirement of evidentiary showing 
of continuity.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).

To prevail on the issue of service connection, there must be 
medical evidence of a (1) current disability; (2) medical, or 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between the claimed in-service 
disease or injury and the present disease or injury.  Hickson 
v. West, 12 Vet. App. 247, 253 (1999).  

The credibility and weight of all the evidence, including the 
medical evidence, should be assessed to determine its 
probative value, and the evidence found to be persuasive or 
unpersuasive should be accounted for, and reasons should be 
provided for rejecting any evidence favorable to the 
claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992).  
Equal weight is not accorded to each piece of evidence 
contained in the record; every item of evidence does not have 
the same probative value.  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).

The service medical records do not show complaints, findings 
or diagnosis of tinnitus.  

A June 2003 VA audiological examination notes, "This veteran 
reports an onset of bilateral high-pitched ringing tinnitus 
10-12 years ago."  Based on this reported history of onset, 
the examiner opined that the veteran's subjective complaints 
of tinnitus were not related to his history of noise exposure 
because the onset of the tinnitus was 50 years after his 
separation from service.  

In support of his appeal, the veteran submitted a lay 
statement from a retired fellow serviceman (officer), who 
indicated that he was assigned to the 78th Engineer (Combat) 
Company of the 30th RCT, at the same time that the veteran 
served as an officer in command of a unit of 105 mm 
recoilless rifles.  The lay statement also indicated that the 
veteran's unit was the first to be equipped with the new 
weapons, which were very loud and dangerous.  According to 
the statement, nobody was issued hearing protection.  In 
addition, the fellow serviceman also recalled the veteran 
told him, on several different occasions about ringing in his 
ears prior to release from the Army.  Attached to the lay 
statement was a copy of newspaper article from September 1953 
which corroborates the assertion that the veteran served as a 
recoilless rifle platoon leader.  

At a February 2005 VA outpatient audiology assessment, the 
veteran reported constant "severe" bilateral tinnitus since 
approximately 1965.  

An April 2006 VA examination report noted the veteran's 
subjective complaint of tinnitus with no means of 
verification.  The veteran reported that his tinnitus began 
during service.  The examiner noted the veteran's history of 
noise exposure during service, as well as the lack of 
acoustic trauma after discharge from service; however, the 
examiner opined that the veteran's tinnitus did not result 
from military noise exposure.  The basis for the opinion was 
that the veteran reported only a 10-12 year history of 
tinnitus at his prior VA examination in 2003.  

At his video conference hearing before the undersigned in May 
2007, the veteran referred to the 2003 VA examination report, 
and indicated that the statement regarding the onset of his 
tinnitus was taken out of context.  The veteran explained 
that the statement, which read, "This veteran reports an 
onset of bilateral high-pitched ringing tinnitus 10-12 years 
ago" did not refer to the onset of the veteran's tinnitus, 
but rather, referred to the time when the tinnitus became 
constant, or present at all times.  In other words, in 
answering the examiner's questions regarding the onset of his 
tinnitus, the veteran explained that his tinnitus became 
present all the time 10-12 years earlier, but that during 
active service, it would be present for days and weeks at a 
time, and would subside temporarily after being away from the 
firing lines for a while.  The veteran subsequently 
reiterated that his tinnitus began during service, and 
remained intermittent until more recently, when it became 
constant and severe.  

The veteran also testified that during his tenure as 
commander of a rifle platoon, he spent approximately 10 to 20 
days per month on the firing range, exposed to very loud 
noise levels for 4 to 8 hours per day without the use of 
hearing protection.  The veteran testified that he served in 
that capacity for about 14 months.  

In sum, the veteran currently has tinnitus; the veteran 
reported that his tinnitus began during service; and there is 
no reason to doubt the credibility of this veteran.  

In support of his claim, the veteran submitted a lay 
statement from someone who actually recalled he veteran's in-
service complaints of ringing in the ears.  Although the 
fellow serviceman is not a medical expert, he is competent to 
testify as to what he witnessed, which in this case, are the 
veteran's in-service complaints of ringing in the ears, as 
well as the veteran's exposure to loud noise.  See Washington 
v. Nicholson, 19 Vet App 362 (2005), citing Layno v. Brown, 6 
Vet. App. 465, 469-71 (1994) (holding that lay testimony is 
competent if it is limited to matters that the witness has 
actually observed and is within the realm of the witness' 
personal knowledge).  

Finally, as the veteran pointed out in his video conference 
hearing, the VA examiners' opinions of 2003 and 2006 are 
based on inaccurate information.  Thus, they are of no 
probative value in this case.  In this regard, no additional 
VA examination is necessary to make a determination in this 
case.  Just as the diagnosis of tinnitus was based on the 
veteran's own reported symptoms, without any means of 
objective corroboration, any future medical opinion linking 
tinnitus to the veteran's period of service would also have 
to be based on the veteran's self-reported history of onset, 
because the veteran is competent to report when his symptoms 
of ringing in the ears began, there is no evidence showing 
otherwise, and there is no reason to doubt the veteran's 
credibility.  In this case, the veteran reported an onset of 
tinnitus during service, not within the last 20 years, and 
explained at his video conference hearing that the medical 
opinions of 2003 and 2006 were based on miscommunication 
between the veteran and the examiner.  

In light of the foregoing, and in resolving all doubt in the 
veteran's favor, service connection for tinnitus is 
warranted, given the veteran's military in-service noise 
exposure, which has been conceded, competent corroborating 
lay evidence of in-service ringing of the ears, and no other 
post-service history of acoustic trauma.
ORDER

Entitlement to an initial compensable rating for the service-
connected bilateral hearing loss is dismissed.  

Service connection for bilateral tinnitus is granted.  






____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


